Citation Nr: 1725770	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-38 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI) (previously claimed as residuals of a brain tumor).

2.  Entitlement to an effective date earlier than April 4, 2013, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an effective date earlier than April 4, 2013, for the grant of basic eligibility for Dependents' Educational Assistance benefits under Chapter 35, Title 38 of the United States Code.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to March 1946.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2014 and September 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In a November 2015 decision, the Board reopened the claim for service connection for a TBI; denied claims for increased evaluations for service-connected bilateral hearing loss, posttraumatic stress disorder (PTSD), degenerative disc disease of the lumbar spine, and left lower extremity sciatic nerve and femoral nerve radiculopathy; denied a claim for an earlier effective date for the assignment of a 20 percent evaluation for the service-connected lumbar spine disability; and granted an earlier effective date for the grant of service connection for the left lower extremity sciatic nerve and femoral nerve radiculopathy.  The Board also remanded the merits of the reopened TBI claim and the claim of entitlement to TDIU for further development.  In a November 2015 rating decision, the RO effectuated the Board's grant of the left lower extremity earlier effective date claims.

In the September 2016 rating decision, the RO granted entitlement to TDIU and basic eligibility for Chapter 35 Dependents' Educational Assistance benefits.  Thereafter, the Veteran challenged the effective date assigned in connection with the grant of those benefits and perfected an appeal that was also certified to the Board.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The earlier effective date issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been shown to have current residuals of a TBI that manifested in service or that are otherwise related to service.

2.  The Veteran's right-sided subdural hematoma (brain hemorrhage) did not manifest in service or within one year thereafter and is not otherwise related to service.


CONCLUSION OF LAW

Residuals of a TBI were not incurred in active service, nor is a brain hemorrhage presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the VA's duties to notify and assist have been met.  The RO sent an adequate notice letter to the Veteran in May 2008 in connection with his initial claim, as well as in February 2014 for the reopened claim, and all available post-service medical records have been obtained.  The RO also notified the Veteran of the unavailability of his service treatment records.  See September 2007 and January 2008 notification letters; January 2008 formal finding memorandum.  The Veteran has not identified any outstanding and available records pertinent to the issue decided herein.  An adequate VA examination and medical opinion were also obtained.  Moreover, the Board notes that there has been substantial compliance with the prior remand directives.  Indeed, there has been no assertion that these duties have not been satisfied in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As brain hemorrhages are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including brain hemorrhages, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for residuals of a TBI, including consideration of the right-sided subdural hematoma that was surgically extracted in 2006.

The Veteran has contended that he sustained brain damage during service due to pressure on his head from the artillery firing in non-combat and combat conditions and that he sustained multiple in-service concussions that resulted in headaches and memory difficulties.  He has also contended that he eventually needed surgery in 2006 to address the problems that were initiated by these circumstances.  In addition, he clarified that his claimed current disability or residuals thereof was a right-sided subdural hematoma and not a tumor.  See, e.g., May 2008 initial brain injury claim (residuals of a brain tumor); written statements from April 2012 (reporting that the battlefield and artillery "did a number on [his] brains"), February 2013 (clarifying that current brain problem was the subdural hematoma, not a tumor), April 2013 (reporting that he had a brain operation because of too much artillery and because of concussion), and December 2013 (reporting that it felt like his head would explode every time the gun was fired); May 2016 VA examination report (reporting that he believed that he had multiple concussions during his military service resulting in headaches and memory difficulties; every time he shot the guns, his head did not feel right).

The post-service treatment records confirm that the Veteran underwent a May 2006 surgery (craniotomy) for a right-sided subdural hematoma after having a fall.  The right-sided subdural hematoma was discovered while the Veteran was receiving treatment following the fall.  See May 2006 Rhode Island Hospital private treatment records, including brain CT report ordered for the Veteran's complaints of a wide-based gait for one and a half weeks and a headache (revealing a large right frontoparietal subdural hematoma with acute on subacute appearance with significant midline shift).  The record, including the Veteran's statements, shows that the Veteran's fall was due to his nonservice-connected knee conditions.  See, e.g., June 2006 Tender Loving Care Home Health Care private treatment record (noting that the Veteran was taking medicine for a left knee sprain after falling back and hitting his head while moving furniture); September 2007 written statement and October 2011 VA knee examination report (Veteran indicating that he attributed the fall he took in May 2006 from his knees buckling, causing him to fall and hit his head).

Initially, the Board finds that the Veteran's reported exposure to artillery fire is consistent with the circumstances, conditions, or hardships of his service and constitute an in-service event.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  See, e.g., September 2008 written statement (describing in-service circumstances with photographs).  The Board previously acknowledged that the Veteran engaged in combat with the enemy from being ambushed while serving as a gun crewman for heavy artillery while participating in the Rhineland and Central Europe Campaigns during World War II in relation to his PTSD claim.  See November 2010 Board decision.  This claim is based in significant part on the same combat-related artillery fire.

The Veteran's service treatment records are unavailable and are presumed to have been destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  Nevertheless, the Board finds that the Veteran does not have a current TBI or residuals thereof that are related to his military service.  Regarding the right-sided subdural hematoma (brain hemorrhage), to determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  The record does not suggest that the Veteran's brain hemorrhage began during service or that it manifested to a compensable degree within one year of his service for chronic presumptive service connection.  Indeed, the Veteran did not claim this disorder in his August 2007 original claim.  In a July 2008 report of contact shortly after his initial claim for this disability, the Veteran reported that he received no in-service treatment for a brain tumor.  He indicated that did not really know if there was a connection between his currently claimed brain disorder and service, but he thought there might be a nexus because of his three years of service and over two years on the battlefield.  The May 2006 private CT scan also shows that the right-sided subdural hematoma had an acute on subacute appearance, which is consistent with the timeframe for its development identified by the May 2016 VA examiner, as discussed below.

In addition to the lack of evidence showing that the right-sided subdural hematoma manifested during service or within close proximity thereto, the weight of the evidence of record shows that the Veteran does not have a current TBI or residuals thereof that are related to his service and does not otherwise relate the right-sided subdural hematoma to his service.

The May 2016 VA examiner determined that it was unlikely that the Veteran sustained a mild TBI (concussion) during his military service, as he did not report any specific events causing loss or alteration of consciousness after a blow to the head sufficient to cause a mild TBI (concussion).  The examiner indicated that he must say that this was extremely difficult to determine, as approximately 73 years had passed, and the Veteran may not recall important relevant details.  The examiner further indicated that the Veteran mentioned "blurry vision" and "difficulty concentrating"; however, the examiner explained that the Veteran did not provide enough information to be more suspicious that alteration of consciousness occurred.  He explained blurry vision and difficulty concentrating are nonspecific symptoms for which there could have been multiple explanations, such as dehydration, andanxiety.  Based on the available information, the examiner determined that it was more likely that the operation of weapons caused subconcussive shaking of the Veteran's head, but he was not aware of any data suggesting that operation of such weaponry was capable of imparting a force on an operating soldier's head strong enough to cause a mild TBI (concussion), and it seemed unlikely that that would be the case.  The examiner concluded that, based on the available information, there was a less than 50 percent likelihood that the Veteran sustained a mild TBI (concussion) during military service.

In addition, the examiner determined that the 2006 subdural hematoma was not related to any events during the Veteran's military service.  In so finding, the examiner indicated that there was no known mechanism by which the exposure to weaponry that he experienced during his military service would result in the development of a subdural hematoma, either soon after the exposure or six decades later.  The examiner determined that the 2006 subdural hematoma was more likely related to one or more falls in which the Veteran struck his head in the weeks, months, or one to two years prior to its discovery.  In addition, the examiner determined that it was more likely than not that the Veteran's mild forgetfulness after military service was related to inadequate sleep and PTSD.  See also, e.g., April 2012 written statement (Veteran reporting he forgets many things because of his age); April 2013 VA PTSD examination (Veteran reporting sleep problems related to his PTSD; examiner noting difficulty concentrating, chronic sleep impairment, and mild memory loss as PTSD symptoms).  The examiner also noted in the medical history that the Veteran took medication for dizziness, with the Veteran reporting persistent dizziness only since the removal of the right-sided subdural hematoma.  In other words, the examiner found that the Veteran did not sustain an in-service TBI and that his claimed subdural hematoma was related to post-service circumstances many years after service.

The Board finds that this medical opinion is significantly probative, as it is based on a review of the claims file and is supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, there is no contrary medical opinion of record.  Rather, the only medical opinion of record establishes that it was unlikely that the Veteran sustained an in-service TBI and that his claimed brain disorder was related to a post-service injury.  The Board notes that the craniotomy took place before the current appeal period, but in the absence of a causal relationship between the right-sided subdural hematoma and in-service circumstances, a specific discussion of any current residuals of that disorder is not necessary in this case.

The Veteran is already service-connected for PTSD, bilateral hearing loss, and tinnitus, and their manifestations, among other things.  He was separately denied service connection for an eye disorder, including vision problems, as well as a bilateral knee disorder.  See November 2010 and February 2013 Board decisions.  The AOJ also advised him that he may file a claim for migraine headaches as unrelated to a TBI in the September 2016 supplemental statement of the case.

The Board has considered the Veteran's statements, including his reports that he had multiple concussions in service that caused him to develop the brain hemorrhage; however, even assuming that he is competent to opine on this medical matter, the Board finds that the VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.  The VA examiner also reviewed pertinent evidence and considered the Veteran's own reported history and lay statements.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for residuals of a TBI (previously claimed as residuals of a brain tumor) is denied.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.  Specifically, it appears that there may be outstanding, relevant treatment records in relation to the claim for an earlier effective date for the grant of TDIU, as detailed in the directives below.  

In addition, the issue of entitlement to an earlier effective date for the grant of basic eligibility for Chapter 35 Dependents' Educational Assistance benefits is inextricably intertwined with the outcome of the TDIU claim, and a remand is therefore required.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary, current authorization, the AOJ should obtain and associate any outstanding Warwick Vet Center treatment records with the claims file.  See April 2013 VA PTSD examination report (Veteran reporting continued treatment at that facility with treatment records in claims file only current to January 2011).

The AOJ should also secure any outstanding, relevant VA treatment records for the remaining earlier effective date claims.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


